                 UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                     · File No.: 5:09-CR-158-D-6

UNITED STATES OF AMERICA,              )
                                       )
              V.                       )        ORDER TO SEAL
                                       )        (DE 399)
MARCUS ANTWAN WILEY                    )


      Upon the motion of the defendant and for good cause shown, it is hereby

ordered that DE 399 (2021 Medical Records) be sealed until further notice by

this Court.

      This    +    day of   /Ilk'{    , 2021.




                                 11:kEs    tD~v1ER III
                                 United States District Judge
